United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.D., Appellant
and
DEPARTMENT OF THE NAVY, COASTAL
SYSTEMS STATION, Panama City, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-871
Issued: February 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 4, 2008 appellant filed a timely appeal from September 13, 2007 and
January 3, 2008 decisions of the Office of Workers’ Compensation Programs, denying his
schedule award claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant is entitled to a schedule award for lower extremity
impairment related to an accepted lumbar injury.
FACTUAL HISTORY
The Office accepted that on August 4, 2000 appellant, then a 45-year-old inventory
manager, sustained a lumbosacral strain and an aggravation of degenerative disc disease when he
hit a bump while driving a forklift.

Beginning in 2001 and 2002, appellant was followed by Dr. Douglas L. Stringer, and
Dr. Merle P. Stringer, attending Board-certified neurosurgeons, who both diagnosed lumbar disc
herniations with left-sided L5-S1 radiculopathy. On May 17, 2002 Dr. D. Stringer performed
left L4-5 and L5-S1 laminotomies with nerve root decompression and a left L5-S1 discectomy,
authorized by the Office. Appellant resumed light duty following surgery.1
On May 15, 2003 appellant claimed a schedule award.
Appellant’s left-sided L5-S1 radiculopathy worsened through 2003 and 2004. On
September 20, 2004 Drs. D. and M. Stringer performed bilateral decompression laminectomies at
L5-6 and L6-S1, a bilateral microdiscectomy at L5-6 and anterior and posterior L5-6 fusions and
fixations with screw and cage placement. The Office authorized this surgery. Appellant
returned to light duty in April 2005.2
Drs. D. and M. Stringer submitted reports dated through January 2007, noting appellant’s
lumbar pain with intermittent, spotty loss of pinprick sensation in the lower extremities. They
administered periodic lumbar injections.
In a February 22, 2007 report, Dr. M. Stringer opined that appellant had reached
maximum medical improvement. On examination, he found normal sensation in all extremities.
Dr. M. Stringer diagnosed a Grade 1 L3-4 spondylolisthesis with foraminal stenosis and
mechanical low back pain. He stated that appellant had a 34 percent whole person impairment
due to his lumbar injuries and surgeries, 25 percent based on unspecified edition of the American
Medical Associations, Guides to the Evaluation of Permanent Impairment (hereinafter, “A.M.A.,
Guides”) and 9 percent based on the “Florida Impairment Rating Guidelines.” Drs. D. and M.
Stringer provided progress reports through August 2007 noting intermittent, spotty loss of
pinprick sensation in the lower extremities.
On August 29, 2007 an Office medical adviser reviewed the record to determine
appellant’s eligibility for a schedule award. He opined that Dr. Stringer’s impairment rating
appeared to be a diagnosis-related estimate from the A.M.A., Guides, fifth edition, Table 15-3.3
The Office medical adviser explained that the Federal Employees’ Compensation Act did not
provide for diagnosis-related estimates. He opined that there was no basis for a schedule award
for either lower extremity. The Office medical adviser therefore assessed a zero percent
impairment.
By decision dated September 13, 2007, the Office denied appellant’s schedule award
claim on the grounds that he had not established a ratable impairment of a scheduled member. It

1

By decision dated April 29, 2004, the Office determined that appellant’s actual earnings as a modified inventory
manager beginning on March 31, 2003 properly represented his wage-earning capacity.
2

The Office accepted that appellant sustained a recurrence of disability from August 8, 2006 to midJanuary 2007.
3

A.M.A., Guides 384 (fifth edition), Table 15-3 is entitled “Criteria for Rating Impairment Due to Lumbar Spine
Injury.”

2

found that Dr. D. Stringer provided a whole person impairment and a diagnosis-related estimate,
neither of which were provided for under the Act.
In an October 10, 2007 letter, appellant requested reconsideration.
additional evidence.

He submitted

Drs. D. and M. Stringer administered lumbar injections in August and September 2007.
In an October 10, 2007 report, Dr. D. Stringer noted a 3+/5 weakness in major muscle groups of
both legs. In a December 3, 2007 report, Dr. M. Stringer noted intermittent subjective
paresthesias in the lower extremities without objective evidence of nerve root compression.
By decision dated January 3, 2008, the Office denied modification on the grounds that the
evidence submitted was insufficient to warrant modification of the prior decision. It found that
the additional evidence did not contain an impairment rating according to the A.M.A., Guides.
Also, the reports did not provide sufficient detail regarding the nature and extent of the spinal
condition. The Office noted that schedule awards were not payable for impairments of the spine
where there were no related impairments of the extremities.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.6
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the regulations.7 Because neither the Act nor the regulations provide for the
payment of a schedule award for the permanent loss of use of the back,8 no claimant is entitled to
such an award.9 However, in 1966, amendments to the Act modified the schedule award
provision to provide for an award for permanent impairment to a member of the body covered by
the schedule regardless of whether the cause of the impairment originated in a scheduled or
nonscheduled member. As the schedule award provision of the Act includes the extremities, a

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. 20 C.F.R. § 10.404; Guiseppe Aversa, 55 ECAB 164 (2003).

7

Henry B. Floyd, III, 52 ECAB 220 (2001).

8

The Act itself specifically excludes the back from the definition of “organ.” 5 U.S.C. § 8101(19).

9

Vanessa A. Young, 55 ECAB 575 (2004).

3

claimant may be entitled to a schedule award for permanent impairment to an extremity even
though the cause of the impairment originated in the spine.10
ANALYSIS
Appellant sustained an employment-related lumbosacral strain and an aggravation of
degenerative disc disease on August 4, 2000. He underwent multi-level lumbar discectomies and
fusions on May 2002 and September 2004.
Appellant claimed a schedule award on
May 15, 2003. However, he did not submit sufficient medical evidence establishing that he
sustained a ratable impairment to a scheduled member of the body.
Dr. M. Stringer, an attending Board-certified neurosurgeon, submitted a February 22,
2007 report opining that appellant had reached maximum medical improvement. He opined that
appellant had impairments of the spine equal to a 34 percent whole person impairment,
according to the A.M.A., Guides and a state rating guideline. However, as set forth above, there
is no provision under the Act for a schedule award due to impairment of the back. Also, a
schedule award is not payable for an impairment of the whole person.11 Additionally, there is no
provision under the Act for the use of impairment rating systems other than the A.M.A.,
Guides.12
Appellant would be entitled to a schedule award for lower extremity impairment caused
by the accepted lumbar injury.13 Dr. D. Stringer, an attending Board-certified neurosurgeon,
submitted an October 10, 2007 report noting 3+/5 weakness in major muscle groups of both legs.
In reports from 2005 to 2007, Drs. D. and M. Stringer found intermittent loss of pinprick
sensation in the lower extremities. However, neither physician submitted an impairment rating
utilizing the appropriate portions of the A.M.A., Guides, setting forth a ratable impairment of the
lower extremities based on weakness, loss of sensation or other deficit. Thus, appellant has not
established entitlement to a schedule award.
CONCLUSION
The Board finds that appellant has not established a ratable lower extremity impairment
related to an accepted lumbar injury.

10

Id.

11

Paul A. Zoltek, 56 ECAB 325 (2005).

12

See supra note 5.

13

See Vanessa A. Young, supra note 9.

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 3, 2008 and September 13, 2007 are affirmed.
Issued: February 23, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

